In a proceeding pursuant to Real Property Tax Law article 7, the Town of Ramapo, the Board of Assessors, and the Board of Assessment Review of the Town of Ramapo appeal from an order of the Supreme Court, Rockland County (Palella, J.), entered April 22, 1997, which denied their motion pursuant to CPLR 3216 to dismiss the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the appellants were not entitled to dismissal of this proceeding for the failure of the petitioner to file a note of issue pursuant to CPLR 3216 (b). As it pertained to the matter under review, Real Property Tax Law former § 718 provided that, in a proceeding under Real Property Tax Law article 7, a note of issue must be filed within four years of the commencement of the proceeding. It is well settled that, in a conflict between a statute of general applicability and one of special applicability, the special statute controls (see, CPLR 101; McKinney’s Uncons Laws of NY Book 1, Statutes § 397; Matter of Brusco v Braun, 84 NY2d 674, 681; see also, Real Property Tax Law § 718 [as amended by L 1995, ch 693]). Therefore, Real Property Tax Law former § 718 determined when a note of issue should be filed in this proceeding and the provisions of CPLR 3216 were inapplicable (see also, Matter of Waldbaum’s #122 v Board of Assessors, 58 NY2d 818).
Miller, J. P., Ritter, Pizzuto and Altman, JJ., concur.